Fourth Court of Appeals
                                     San Antonio, Texas

                                           JUDGMENT
                                        No. 04-19-00044-CV

                                      TITLE SOURCE, INC.,
                                            Appellant

                                                   v.

              HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                    Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016CI06300
                          Honorable David A. Canales, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we WITHDRAW our June 3, 2020
opinion and judgment in this case. The trial court’s take-nothing judgment on appellant Title
Source, Inc.’s breach of contract claim is AFFIRMED. The trial court’s judgment is REVERSED
on appellee HouseCanary, Inc., formerly known as Canary Analytics, Inc.’s Texas Uniform Trade
Secrets Act and fraud claims, and we REMAND this case with instructions that HouseCanary must
elect to either: (1) recover on the jury’s contract findings in its favor; or (2) retry all of its claims
against Title Source.

        We ORDER appellee HouseCanary, Inc., formerly known as Canary Analytics, Inc. to pay
the costs of this appeal.

        SIGNED August 26, 2020.


                                                    _____________________________
                                                    Beth Watkins, Justice